DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed October 9, 2019.
	Claims 1-22 are pending.  Claims 1, 10 and 15-16 are independent.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on March 11, 2021 is acknowledged and has been favorably considered.  The traversal is on the ground(s) that there is no search burden since dependent claims 4 and 5 in Species 1 overlap of claimed subject matter with respect to Species 2, see Applicant’s Remarks page 9.  It is agreed that dependent claims 4 and 5 overlap to Species 2 and there appears to be no serious burden on the examiner to search from claims 4, 5 and Species 2.  For this reason, the group of claims within Species 2 is rejoined and treated on the merits.
	With respect to Species 3, Applicant asserts that the claimed tracking circuit, sense amplifier enable signal generator and sense amplifier are claimed structures which correspond to structures being claimed in claim 1 (Species 1) and claim 10 (Species 2), and there is no additional search burden on the Examiner, see Applicant’s Remarks page 10.  It is agreed that the structures claimed in Species 3 corresponds to structures claimed in Species 1 and 2, and appear to be no serious burden on the examiner to search.  For this reason, the group of claim within Species 3 is rejoined and treated on the merits.

Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on October 9, 2019.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharad et al. (U.S. 2013/0258794; hereinafter “Sharad”).
	Regarding independent claim 1, Sharad discloses a circuit (Fig. 2), comprising:
	a plurality of sense amplifiers arranged in a row (Fig. 2: 200-1/200-N), wherein each sense amplifier has an input coupled to a sense amplifier enable signal line (Fig. 2: SAEN) that extends along the row from a first end on one end of the row of sense amplifier to a second end on an opposite end of the row of sense amplifiers (Fig. 2: 200-1/200-N);
(Fig. 2: 215) that extends from a third end at the opposite end of the row of sense amplifiers to a fourth end at the one end of the row of sense amplifiers (Fig. 2: 215 goes from 214 to an input of 155-1);
	wherein the third end of the sense amplifier enable signal return line is coupled to the second end of the sense amplifier enable signal line (Fig. 3: SAEN and 215 are electrically couple in common through 214);
	a sense amplifier enable signal generator circuit (Fig. 2: 150) configured to apply a sense amplifier enable signal (Fig. 2: SAEN), said sense amplifier enable signal having a pulse width between a leading edge and trailing edge (“falling edge or a rising edge,” see page 4, par. 0047), to the first end of the sense amplifier enable signal line and receive a sense amplifier enable return signal at the fourth end of the sense amplifier enable signal return line, said sense amplifier enable return signal generated in response to the sense amplifier enable signal (Fig. 2: 215 is generated in response to SAEN inputted to 214); and
	wherein timing of the trailing edge of the pulse width is set by the sense amplifier enable signal generator circuit in response to a change in logic state of said sense amplifier enable return signal (see page 3, par. 0028-0029).
	Regarding claim 2, Shah discloses wherein the third end of the sense amplifier enable signal return line is coupled to the second end of the sense amplifier enable signal line by a first driver circuit (Fig. 2: 214) having an input connected to the second end of the sense amplifier enable signal line (Fig. 2: SAEN) and an output connected to the third end of the sense amplifier enable signal return line (Fig. 2: 215).
Regarding claim 3, Shah discloses wherein the sense amplifier enable signal return line extends parallel to the sense amplifier enable signal line (Fig. 2: SAEN is parallel with respect to 215).
	Regarding independent claim 10, Sharad discloses a circuit (Fig. 2), comprising:
	a first U-turn signal line extending parallel to rows of a memory array (Fig. 2: signals 211 and 215 form a first U-turn signal line extending parallel to rows of 102), said first U-turn signal line having an input configured to receive a sense amplifier enable signal (Fig. 2: SAEN) and an output configured to output a sense amplifier enable return signal (Fig. 2: 215) generated in response to the sense amplifier enable signal (Fig. 2: 215 is generated in response to 211 inputted to 214);
	a plurality of sense amplifier arranged in a row (Fig. 2: 200-1/200-N) and having inputs connected to receive the sense amplifier enable signal from the first U-turn signal line (Fig. 2: SAEN);
	a second U-turn signal line extending parallel to column of the memory array (Fig. 2: output from 216 that pass through 125, 160WLD, 160R and 160C forms a second U-turn signal line), said second U-turn signal line having an input configured to receive a tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) and an output configured to output a tracking return signal generated in response to the tracking signal (Fig. 2: 212);
	a sense amplifier enable signal generator circuit (Fig. 2: 150) configured to generate both the sense amplifier enable signal (Fig. 2: SAEN) and the tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R), the sense (“falling edge or a rising edge,” see page 4, par. 0047); and
	wherein timing of the trailing edge of the pulse width is set by a reset signal output (Fig. 2: SENSE OFF, see page 3, par. 0029) by a logic circuit (Fig. 2: 155-1) in response to a logical combination of the sense amplifier enable return signal and the tracking return signal (see page 3, par. 0028-0029).
	Regarding claim 11, Sharad discloses wherein:
	the first U-turn signal line comprises a sense amplifier enable signal line that extends along the plurality of sense amplifier arranged in the row in a first direction (Fig. 2: SAEN goes from left to right) and a sense amplifier enable signal return line that extends along the plurality of sense amplifiers arranged in the row in a second direction opposite to the first direction (Fig. 2: 215 goes from right to left); and
	the second U-turn signal line comprises a tracking signal line that extends parallel to the column in a third direction (Fig. 2: output from 216 goes from down to up) and a tracking signal return line that extends in a fourth direction opposite to the third direction (Fig. 2: 212 goes from up to down).
	Regarding claim 12, Sharad discloses wherein:
	the sense amplifier enable signal return line (Fig. 2: 215) is coupled to the sense amplifier enable signal line (Fig. 2: SAEN) by a first driver circuit (Fig. 2: 214) that generates the sense amplifier enable return signal for propagation along the sense amplifier enable signal return line (Fig. 2: 215) from the sense amplifier enable signal (Fig. 2: SAEN); and
(Fig. 2: 212) is coupled to the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) by a second driver circuit (Fig. 2: 160WLD/160R) that generates the tracking return signal (Fig. 2: 212) for propagation along the tracking signal return line from the tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R).
Regarding claim 13, Sharad discloses an output circuit (Fig. 1: 145) coupled to the plurality of sense amplifiers (Fig. 2: 200-1/200-N) by a corresponding plurality of global output lines extending parallel to the columns (Fig. 2: outputs from 200-1/200-N);
wherein the tracking signal line and the tracking signal return line extend parallel to the plurality of global output lines (Fig. 2: output line from 216 and line 212 are parallel with respect to outputs from 200-1/200-N).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. (U.S. 2013/0258794; hereinafter “Sharad”) in view of Kim (U.S. 2009/0045849).
	Regarding claim 4, Sharad discloses the limitations with respect to claim 1.
(Fig. 2: 200-1/200-N) is connected to a pair of bit lines (Fig. 2: 120-1/120-N), and a tracking circuit (Fig. 2: 216/125) configured to generate a tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R), and wherein the timing of the leading edge of the pulse width is set in response to said tracking signal (see page 3, par. 0028-0029).
	However, Sharad is silent with respect to including a tracking signal indicating a sufficient voltage difference is presents on the pair of bit lines for sensing by the sense amplifier.
	Similar to Sharad, Kim teaches a circuit (Fig. 2), comprising a plurality of sense amplifier arranged in a row (Fig. 2: 100-200), wherein each sense amplifier has an input coupled to a sense amplifier enable signal line that extends along the row from a first end on one end of the row of sense amplifiers to a second end on an opposite end of the row of sense amplifiers (Fig. 2: S1 and S2).
	Furthermore, Kim teaches a tracking circuit (Fig. 2: 100 and 300) configured to generate a tracking signal indicating a sufficient voltage difference is present on the pair of bit lines for sensing by the sense amplifier (“predetermined potential difference,” see page 4, par. 0048), and wherein timing of the leading edge of the pulse width is set in response to said tracking signal (“the second enable signal can be delayed more than the first enable signal, ” see page 4, par. 0048).
Since Kim and Sharad are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Sharad.

Regarding claim 5, Sharad in combination with Kim teaches the limitations with respect to claim 4.
Furthermore, Sharad teaches a tracking signal line that extends along a column from a first end to a second end, said tracking signal being applied to the first end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R); 
a tracking signal return line that extends from a third end to a fourth end (Fig. 2: 212); 
wherein the third end of the tracking signal return line is coupled to the second end of the tracking signal line (Fig. 2: 212); and 
wherein the sense amplifier enable signal generator circuit (Fig. 2: 150) comprises a logic circuit (Fig. 2: 155-1) configured to logically combine said sense amplifier enable return signal (Fig. 2: 215) and a tracking return signal (Fig. 2: 212), said tracking return signal (Fig. 2: 212) generated in response to the tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) and propagating along the tracking signal return line, to generate a reset signal which controls said timing of the trailing edge of the pulse width (Fig. 2: SENSE OFF, see page 3, par. 0029).
Regarding claim 6, Sharad in combination with Kim teaches the limitations with respect to claim 5.
(Fig. 1: 145) coupled to the plurality of sense amplifiers (Fig. 2: 200-1/200-N) by a corresponding plurality of global output lines extending parallel to the column (Fig. 2: outputs from 200-1/200-N);
wherein the tracking signal line and the tracking signal return line extend parallel to the plurality of global output lines (Fig. 2: output line from 216 and line 212 are parallel with respect to outputs from 200-1/200-N).
Regarding claim 7, Sharad in combination with Kim teaches the limitations with respect to claim 5.
Furthermore, Sharad teaches wherein the third end of the tracking signal return line (Fig. 2: 212) is coupled to the second end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) by a second driver circuit (Fig. 2: 160WLD/160R) having an input connected to the second end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) and an output connected to the third end of the tracking signal return line (Fig. 2: 212).
Regarding claim 8, Sharad in combination with Kim teaches the limitations with respect to claim 7.
Furthermore, Sharad teaches wherein the second driver circuit (Fig. 2: 160WLD/160R) comprises a further logic circuit (Fig. 2: circuitry within 160WLD/160R (not shown in figures)) configured to logically combine the tracking signal at the second end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) with a clock signal (Fig. 2: CK) to generate the tracking return signal at the third end of the tracking signal return line (Fig. 2: 212).
Regarding independent claim 15, Sharad teaches generating both a sense amplifier enable signal (Fig. 2: SAEN) and a tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R), wherein the sense amplifier enable signal has a pulse width between a leading edge and trailing edge (“falling edge or a rising edge,” see page 4, par. 0047);
propagating the sense amplifier enable signal through a first U-turn signal line extending parallel to rows of the memory array (Fig. 2: signals 211 and 215 form a first U-turn signal line extending parallel to rows of 102) and coupled to a plurality of sense amplifier arranged in a row (Fig. 2: 200-1/200-N) to generate a sense amplifier enable return signal (Fig. 2: 215);
propagating the tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) through a second U-turn signal line extending parallel to columns of the memory array (Fig. 2: output from 216 that pass through 125, 160WLD, 160R and 160C forms a second U-turn signal line) to generate a tracking return signal (Fig. 2: 212);
logically combining the sense amplifier enable return signal (Fig. 2: 215) and the tracking return signal (Fig. 2: 212) to generate a reset signal (Fig. 2: SENSE OFF, see page 3, par. 0029); and
controlling timing of the trailing edge of the pulse width in response to said reset signal (see page 3, par. 0028-0029).
However, Sharad is silent with respect to generating both a sense amplifier enable signal and a tracking signal in response to an indication that a sufficient voltage difference has developed across bit lines of a memory.
(Fig. 2: S1 and S2) and a tracking signal in response to an indication that a sufficient voltage difference has developed across bit lines of a memory (“predetermined potential difference,” see page 4, par. 0048).
Since Kim and Sharad are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Sharad.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Sharad for the purpose of reduce current consumption, see Kim’s page 4, par. 0052.
Regarding independent claim 16, Sharad teaches a circuit (Fig. 2) comprising:
a sense amplifier (Fig. 2: 200-1/200-N) having an input coupled to a sense amplifier enable signal line (Fig. 2: SAEN), wherein the sense amplifier (Fig. 2: 200-1/200-N) is connected to a pair of bit lines extending along a column (Fig. 2: 120-1/120-N);
a tracking circuit (Fig. 2: 216/125) configured to generate a tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R);
a tracking signal line that extends along the column from a first end to a second end, said tracking signal being applied to the first end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R);
a tracking signal return line that extends from a third end to a fourth end (Fig. 2: 212);
wherein the third end of the tracking signal return line is coupled to the second end of the tracking signal line (Fig. 2: 212);
(Fig. 2: 150) configured to apply a sense amplifier enable signal (Fig. 2: SAEN) to the sense amplifier enable signal line, said sense amplifier enable signal having a pulse width between a leading edge and a trailing edge (“falling edge or a rising edge,” see page 4, par. 0047), and wherein timing of the leading edge of the pulse width is set in response to said tracking signal (see page 3, par. 0028-0029), and receive a tracking return signal at the fourth end of the tracking signal return line (Fig. 2: 212), said tracking return signal generated in response to the tracking signal (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R); and
wherein timing of the trailing edge of the pulse width is set by the sense amplifier enable signal generator circuit in response to a change in logic state of said tracking return signal (see page 3, par. 0028-0029).
However, Sharad is silent with respect to a tracking circuit configured to generate a tracking signal indicating a sufficient voltage difference is present on the pair of bit lines for sensing by the sense amplifier.
Kim teaches a tracking circuit (Fig. 2: 100 and 300) configured to generate a tracking signal indicating a sufficient voltage difference is present on the pair of bit lines for sensing by the sense amplifier (“predetermined potential difference,” see page 4, par. 0048).
Since Kim and Sharad are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Sharad.

Regarding claim 17, Sharad in combination with Kim teaches the limitations with respect to claim 16.
Furthermore, Sharad teaches wherein the sense amplifier enable signal generator circuit (Fig. 2: 150) comprises a logic circuit (Fig. 2: 155-1) configured to logically combine said tracking return signal with an enable signal generated in response to said sense amplifier enable signal (see page 3, par. 0028-0029).
Regarding claim 20, Sharad in combination with Kim teaches the limitations with respect to claim 16.
Furthermore, Sharad teaches an output circuit (Fig. 1: 145) coupled to the sense amplifier (Fig. 2: 200-1/200-N) by a global output line extending parallel to the column (Fig. 2: outputs from 200-1/200-N);
wherein the tracking signal line and the tracking signal return line extend parallel to the global output line (Fig. 2: output line from 216 and line 212 are parallel with respect to outputs from 200-1/200-N).
Regarding claim 21, Sharad in combination with Kim teaches the limitations with respect to claim 16.
Furthermore, Sharad teaches wherein the third end of the tracking signal return line (Fig. 2: 212) is coupled to the second end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) by a second driver circuit (Fig. 2: 160WLD/160R) having an input connected to the second end of the (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) and an output connected to the third end of the tracking signal return line (Fig. 2: 212).
Regarding claim 22, Sharad in combination with Kim teaches the limitations with respect to claim 21.
Furthermore, Sharad teaches wherein the second driver circuit (Fig. 2: 160WLD/160R) comprises a further logic circuit (Fig. 2: circuitry within 160WLD/160R (not shown in figures)) configured to logically combine the tracking signal at the second end of the tracking signal line (Fig. 2: from output of 216 to input of 160WLD and input/output of 160R) with a clock signal (Fig. 2: CK) to generate the tracking return signal at the third end of the tracking signal return line (Fig. 2: 212).
Allowable Subject Matter
Claims 9, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, there is no teaching or suggestion in the prior art of record to provide the recited logic circuit comprises a first logic gate configured to logically combine the sense amplifier enable return signal and a signal derived from the sense amplifier enable signal to generate a first logic signal, a second logic gate configured to logically invert the first logic signal to generate a second logic signal; and 
With respect to claim 14, there is no teaching or suggestion in the prior art of record to provide the recited logic circuit comprises a first logic gate configured to logically combine the sense amplifier enable return signal and a signal derived from the sense amplifier enable signal to generate a first logic signal, a second logic gate configured to logically invert the first logic signal to generate a second logic signal, and a third logic gate configured to logically combine the second logic signal and the tracking return signal to generate the reset signal.
With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited logic circuit comprises a first logic gate configured to logically combine a sense amplifier enable return signal and said enable to generate a first logic signal; a second logic gate configured to logically invert the first logic signal to generate a second logic signal; and a third logic gate configured to logically combine the second logic signal and the tracking return signal to generate a reset signal which triggers setting the trailing edge of the pulse width.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825